Citation Nr: 1534828	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-49 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to December 1977.  The Veteran passed away in March 2013; the appellant is his properly substituted legal spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and rating decision by the St. Petersburg, Florida RO, which, in pertinent part, denied service connection for tinnitus.

In May 2012, the Veteran failed to appear, without explanation, for a Board hearing.  He did not request that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

In an April 2013 decision, the Board dismissed the service connection claim without prejudice after learning of the Veteran's death.  The appellant sought substitution at the Agency of Original Jurisdiction (AOJ), and was found to be a proper claimant, as the Veteran's legal wife, in July 2013.  That appeal is now returned to the Board.

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Tinnitus is related to in-service noise exposure.



CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the appellant in substantiating her claim for service connection for tinnitus.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2014).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  
38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. 1154(a) 
(West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2014).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Analysis

The Veteran claimed that he had bilateral hearing loss and tinnitus as a result of noise exposure in service.  The Board notes that the Veteran was service-connected for hearing loss at the time of his death.  See January 2013 rating decision.

Service treatment records are negative for any evidence of tinnitus during service or at the time of the Veteran's discharge.

Nevertheless, the Board notes that the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he had a military occupational specialty (MOS) of Stationary Engineer and Machinist Mate.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  The RO has also conceded the Veteran's in-service noise exposure.

Outpatient treatment records from the VA Medical Center in Pensacola dated from April 2002 to October 2009 note complaints of bilateral tinnitus.

The Veteran was afforded a VA examination in January 2009.  He reported bilateral tinnitus 4 to 5 per week lasting several minutes.  He claimed the tinnitus really bothered him and interfered with sleep.  The examiner opined that the Veteran's reported tinnitus was less likely as not caused by the conceded military noise exposure because his service treatment records did not have complaints of tinnitus.

The Board finds that the January 2009 examiner's opinion is inadequate for rating purposes.  In this regard, the Board finds the Veteran's reports of in-service noise exposure credible, and noise exposure in service has already been conceded.  Therefore, the fact that there is no documented evidence of tinnitus in service cannot be the basis for rendering a negative nexus opinion.  The Board notes that the absence of service treatment records showing in-service evidence of hearing loss or tinnitus is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of current tinnitus, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).

The Veteran was afforded another VA examination in September 2012.  The examiner noted that the Veteran denied having tinnitus or any noises in the ears.  Therefore, the examiner opined that the Veteran's claimed tinnitus was less likely than not caused by or a result of military noise exposure.  However, the Board notes that the Veteran was diagnosed with tinnitus during the appeal period, specifically during VA outpatient treatment from 2008 to 2009 and during the above-noted VA examination in January 2009.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that there is evidence of a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  The September 2012 examiner failed to provide an opinion on the etiology of the tinnitus diagnosed earlier during the appeal period, from 2008 to 2009.  As such, the Board finds that the examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.

Tinnitus is manifested by symptoms that the Veteran is competent to report.  The Veteran consistently reported in statements and on VA examinations that he was exposed to noise during service.  Therefore, the Board finds his reports credible.  Furthermore, the Veteran's reports of a continuity of tinnitus since service are competent evidence of a continuity of symptomatology.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  He is considered competent to report the specifics of his injury, and his reports are supported by the findings that he has current tinnitus.

There is evidence against the claim, inasmuch as the contemporaneous record does not document tinnitus for many years after active duty, and the January 2009 and September 2012 VA examiners provided opinions against the claim.  However, as noted above, both opinions have been found to be inadequate for evaluation purposes.  Therefore, the Board finds that the evidence is, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


